PER CURIAM.
Appeal from final decree adverse to appellant as plaintiff in suit for equitable relief on alleged ground of fraudulent misrepresentation with respect to plaintiff’s purchase of certain corporate stock. The decree appealed is affirmed. See: Fote v. Reitano, et al., Fla.1950, 46 So.2d 891; Potaker v. Hurtak, Fla.1955, 82 So. 2d 502 ; 23 Am.Jur., Fraud and Deceit, Sec. 155, page 261; 24 Am.Jur., Fraud and Deceit, Sec. 264, page 98.
Affirmed.
KANNER, Acting C. J., WHITE, J., and FUS SELL, CARROLL W., Associate Judge, concur.